Opinion by
Rhodes, P. J.,
Defendant was convicted in the Court of Quarter Sessions of Allegheny County on a number of indictments. Following the imposition of sentence, this appeal was taken on June 9,1961, from the sentence dated May 11, 1961, imposed on indictment at No. 390, February Sessions, 1961, charging false pretense.1 The *546sentence was that defendant undergo imprisonment of not less than two and a half years nor more than five years in the Allegheny County Workhouse. On other indictments sentence was suspended.
The court appointed a member of the Allegheny County Bar to represent defendant at the trial. The defendant requested the withdrawal of said counsel. He was apprised of his right to counsel, and that he was entitled to be represented by counsel. Having refused the services of a member of the bar appointed by the court, he insisted upon trying his own case.
After conviction he was given an opportunity to file a motion for new trial. His conduct before the Court was inexcusable. No motion for a new trial or in arrest of judgment was ever filed, and the suggestions of the trial judge were ignored.
No post-conviction motion having been filed, the appeal will be dismissed. Com. v. Mays, 182 Pa. Superior. Ct. 130, 126 A. 2d 530; Com. v. DeMarco, 193 Pa. Superior Ct. 16, 18, 163 A. 2d 700; Com. v. Landis, 193 Pa. Superior Ct. 373, 376, 165 A. 2d 110. Moreover, we are of the opinion that there is no merit in the appeal. Defendant had a fair trial and his conviction was warranted by the evidence.
The appeal is dismissed.

 This appeal was captioned Com. ex rel. Edward Wakin, Appellant, v. Lawrence Keenan, Superintendent. The appeal is from the judgment of sentence at No. 390, February Sessions, 1961, in the Court of Quarter Sessions of Allegheny County, and should have been captioned Com. v; Edward Wakin, Appellant.